Order entered May 7, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00340-CV

           THOMAS A. HYDE, JR. AND ROBERT L. WINSPEAR, Appellants

                                              V.

                RUBEN (RUBY) AZRAK AND KARL POWER, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-06555

                                          ORDER
       Before the Court is appellants’ May 3, 2019 unopposed motion for an extension of time

to provide written verification that they have paid the fees for preparation of the clerk’s and

reporter’s records. We GRANT the motion and extend the time to May 20, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE